Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
Applicant argued that (page 3) “the first click signal end CLK1 (alleged as the first clock signal unit) and has no control of the out of the precharge module 301 (alleged as the first control unit) and reset module 302 (alleged as the second control unit), which is incorrect. a first control unit (301), configured to receive an input signal (INPUT) and control a signal of a first node (PU) in response to a first clock signal (CLK1), wherein the clock signal CLK1 is coupled with 301 through node PU, and which connects with 301. Therefore, LV, fig. 3, discloses a first control unit (301), configured to receive an input signal (INPUT) and control a signal of a first node (PU) in response to a first clock signal (CLK1). Moreover, applicant argued the reset module 302 cannot control. The alleged second node in response to the first clock signal end CLK1, which also has the clock signal CLK1 is coupled with 301 through node PU, and which connects with 301.
Furthermore, Applicant argued that “the control module 303 (alleged as the third control unit) is connected with and controlled by the first node PU (alleged as the second node), which is incorrect. The PU is the first node and the second node is near PU (see fig. 3). Furthermore, thenode before 304 (alleged as the third node) is only connected with the first node PU (alleged as second node), which is incorrect. Second node is a node near PU. Moreover, Applicant argued the third node has no control or the control module 303, which is incorrect. A third control unit (303), configured to receive the first voltage signal (VDD) and a second voltage signal (VSS)) and control a signal of a fourth node (PD) in response to the signal of the second node (near PU) and a signal of a third node (before 304), wherein the third node (before 304) is connected with the first node (PU) (see rejection below).
Next, applicant argued that module 306 (alleged as the fourth control unit) cannot be controlled in response to the second node PD is not connected to any of the input of the pull-down module 306, which is incorrect. Fig. 3, discloses the PD (second node) is connected with module 306 through element 307.
Applicant argued that Feng, standing alone or in combination with LV, does not teach “a first control unit, configured to receive an input signal and control a signal of a first node in response to a first clock signal; a second control unit, configured to receive a first voltage signal and control a signal of a second node in response to the input signal and the first clock signal; a third control unit, configured to receive the first voltage signal and a second voltage signal and control a signal of a fourth node in response to the signal of the second node and a signal of a third node, wherein the third node is connected to the first node, the first voltage signal is a high-level signal and the second voltage signal is a low-level signal; and a fourth control unit, configured to receive a third voltage signal and a fourth voltage signal and generate an output signal in response to the signal of the first node and the signal of the fourth node” as recited in claim 1, which is incorrect. See argument above and rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LV et al. (US 2018/0082652) in view of Feng et al. (US 2021/0335202).
Regarding claims 1, 20, LV et al. Figs. 3, 6, discloses a display panel, comprising: a driving circuit, including N levels of shift registers cascaded with each other, N>2, wherein a shift register of the N levels of shift registers (fig. 6) incudes: a first control unit (301), configured to receive an input signal (INPUT) and control a signal of a first node (PU) in response to a first clock signal (CLK1); a second control unit (302), configured to receive a first voltage signal (VDD) and control a signal of a second node  (near PU) in response to the input signal (INPUT) and the first clock signal (CLK1); a third control unit (303), configured to receive the first voltage signal (VDD) and a second voltage signal (VSS)) and control a signal of a fourth node (PD) in response to the signal of the second node (near PU) and a signal of a third node (before 304), wherein the third node (before 304) is connected with the first node (PU), the first voltage signal (VDD) is a high-level signal, and the second voltage signal is a low-level signal (VSS); and a fourth control unit(306), configured to receive a third voltage signal (GCH) and a fourth voltage signal (VGL)and generate an output signal in response to the signal of the second node (near PU)and the signal of the fourth node (PD), wherein: the third voltage signal is a high-level signal (GCH) and the fourth voltage signal is a low-level signa (VGL) (The control module is connected with a third voltage source GCH, a fourth voltage source VGL and the first node PU and configured to provide the voltage from the third voltage source GCH to a second node PD or provide the voltage from the fourth voltage source VGL to the second node PD under the control of the voltage of the first node PU, in which the second node PD is an output node of the control module; the third voltage source GCH is a constantly high voltage source; and the fourth voltage source VGL is a constantly low voltage source).
LV et al. is silent about a potential of the first voltage signal is higher than a potential of the third voltage signal; and/or a potential of the second voltage signal is lower than a potential of the fourth voltage signal.
Feng et al. discloses FIGS. 5A and 5B, a second voltage terminal VDD is equivalent to the aforementioned first control signal terminal Dp. For example, the second voltage terminal VDD is configured to provide a second voltage, and the second voltage may be a DC high-level signal (e.g., higher than or equal to a high-level portion of the clock signal). 
It would have been obvious to the skilled in the art before the effective date to provide LV et al. the second voltage may be a DC high-level signal (e.g., higher than or equal to a high-level portion of the clock signal) as suggested by Feng et al., the motivation on order to have a high level of voltage VDD.
Regarding claim 2, the combination of LV et al. and Feng et al., discloses the display panel according to claim 1, wherein the fourth control unit comprises: a first transistor and a second transistor, wherein one transistor of the first transistor and the second transistor responds to the signal of the fourth node and another transistor of the first transistor and the second transistor responds to the signal of the second node to control the output signal (see LV et al. fig. 4 ang Feng et al. fig. 7, M5a, M5b).
Regarding claim 8, the combination of LV et al. and Feng et al., discloses the display panel according to claim 1, wherein: in the N levels of shift registers, the signal of the fourth node of an M-th level shift register is connected to a signal input terminal of an (M+1)-th level shift register and used as an input signal of the (M+1)-level shift register; and 1 =<M=<M+1=< N (see LV et al. fig. 6, Feng et al. 6).
Regarding claim 9, the combination of LV et al. and Feng et al., discloses the display panel according to claim 1, further comprising: a pixel circuit, wherein the driving circuit provides a first driving signal to the pixel circuit through a first driving signal line and the first driving signal is the output signal, wherein: the pixel circuit includes a driving transistor ;a gate of the driving transistor is coupled to the first driving signal line; and the first driving signal is configured to selectively reset the gate of the driving transistor (see LV et al. pars. 2, Feng et al. pars. 43, 44, 57, 82, 165, 169, 170).
Regarding claim 14, the combination of LV et al. and Feng et al., discloses the display panel according to claim 1, further comprising: a light-emitting element, wherein: the driving circuit provides a second driving signal to the light-emitting element through a second driving signal line; the second driving signal is the output signal; an anode of the light-emitting element is coupled to the second driving signal line; and the second driving signal line is configured to selectively reset the light-emitting element (see LV et a.. fig.3., Feng et al. par. 3, it is inherently to include the OLED).
Regarding claim 18, the combination of LV et al. and Feng et al., discloses the display panel according to claim 17, further comprising: a pixel circuit, wherein: the first driving circuit provides a third driving signal for the pixel circuit; the second driving circuit provides a fourth driving signal for the pixel circuit; and the third driving signal and the fourth driving signal are different driving signals (see LV et al. par 32, 62, 67, Feng et al. pars. 48, 159).
Regarding claim 19, the combination of LV et al. and Feng et al., discloses the display panel according to claim 1, wherein: the N levels of the shift registers are cascaded with each other along a first direction; the first transistor and the second transistor are arranged along a second direction; and the first direction is parallel to the second direction (see LV et al. fig. 6, par. 48, Feng et al. fig. 1, pars. 48, 56, 90, 115, 120, 150, 166).


Allowable Subject Matter
Claims 3-7, 10-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest the display panel according to claim 2, wherein: the first transistor and the second transistor are both PMOS transistors; a source of the first transistor is connected to the third voltage signal, a drain of the first transistor is connected to the output signal, a gate of the first transistor is connected to the fourth node, a source of the second transistor is connected to the fourth voltage signal, a drain of the second transistor is connected to the output signal, and a gate of the second transistor is connected to the second node; or the source of the first transistor is connected to the third voltage signal, the drain of the first transistor is connected to the output signal, the gate of the first transistor 1s connected to the second node, the source of the second transistor is connected to the fourth voltage signal, the drain of the second transistor is connected to the output signal; and the gate of the second transistor is connected to the fourth node; and/or the display panel according to claim 9, wherein: an absolute value of the first voltage signal is Vani; an absolute value of the second voltage signal is Vau1; an absolute value of the third voltage signal is Vou2; and an absolute value of the fourth voltage signal is Vau2, wherein: the driving transistor is a PMOS transistor, and then |Vcu1-VGr| < |VGLi-VocL2\; or the driving transistor is an NMOS transistor, and then |VcGui-VoGuo| > |Vou1-Ver2].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/              Primary Examiner, Art Unit 2623